In re Williams, Samuel; applying for writ of certiorari and/or review, and writ of prohibition and mandamus; to the Court of Appeal, Fifth Circuit, No. 86-K-752; Parish of Jefferson, 24th Judicial District Court, Div. “L”, No. 86-1213.
Granted. The ruling of the Court of Appeal is reversed and the ruling of the trial court granting defendant’s motion to suppress is reinstated.
MARCUS, J., dissents, being of the opinion that Miranda warnings were not required under the circumstances of this case.